Case: 21-2124    Document: 64    Page: 1   Filed: 11/30/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                    MARK GRISSOM,
                       Petitioner

                            v.

      DEPARTMENT OF VETERANS AFFAIRS,
                   Respondent
             ______________________

                        2021-2124
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. AT-0714-21-0175-I-1.
                 ______________________

                Decided: November 30, 2022
                  ______________________

    MARK D. GRISSOM, Maylene, AL, pro se.

     MATNEY ELIZABETH ROLFE, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for respondent Department of Veter-
 ans Affairs. Also represented by BRIAN M. BOYNTON, TARA
 K. HOGAN, PATRICIA M. MCCARTHY.
                  ______________________

 Before STOLL, BRYSON, and CUNNINGHAM, Circuit Judges.
Case: 21-2124    Document: 64     Page: 2   Filed: 11/30/2022




 2                                           GRISSOM   v. DVA



 PER CURIAM.
     Mr. Mark D. Grissom worked at the Veterans Affairs
 (VA) Medical Center in Tuscaloosa, Alabama, as an Admin-
 istrative Officer before the Department of Veterans Affairs
 removed him under 38 U.S.C. § 714. Mr. Grissom appealed
 that decision to the Merit Systems Protection Board, dis-
 puting the charges and asserting that the VA’s removal
 was retaliatory. The Board affirmed the VA’s decision. Be-
 cause the Board’s decision as to the reasonableness of re-
 moval as a penalty is legally erroneous in view of Connor
 v. Department of Veterans Affairs, 8 F.4th 1319 (Fed. Cir.
 2021), we vacate that portion of the Board’s decision and
 remand. We affirm, however, the Board’s determination
 that Mr. Grissom failed to prove his affirmative defenses.
                       BACKGROUND
     Mr. Grissom held numerous positions at the VA Medi-
 cal Center before becoming an Administrative Officer. He
 had a clean disciplinary record with mostly successful per-
 formance reviews. Throughout his time at the VA,
 Mr. Grissom raised numerous concerns with the VA offi-
 cials regarding certain alleged activity at the VA Medical
 Center, such as a supervisor not being on-site, doctors
 threatening staff, retaliatory actions against him, and
 other prohibited personnel practices.
     The VA issued its first proposed removal letter to
 Mr. Grissom on August 28, 2020, for failure to follow in-
 structions, conduct unbecoming of a federal employee, in-
 appropriate use of computer and email, and lack of candor.
 On October 6, 2020, the VA rescinded its first proposed re-
 moval letter and issued a second proposed removal letter,
 charging Mr. Grissom with failure to follow instructions.
 The notice provided five specifications to support the
 charge, each specification based on separate instances in
 which Mr. Grissom failed to complete work as directed by
 his supervisor. In response, Mr. Grissom asserted that his
 supervisor, Dr. Nathan Whitaker, and other officials
Case: 21-2124       Document: 64   Page: 3    Filed: 11/30/2022




 GRISSOM   v. DVA                                            3



 engaged in ethical violations, retaliatory conduct, and cor-
 ruption. He also demanded the immediate removal of
 these individuals and alleged that he had information suf-
 ficient to bring a RICO case against VA employees. The
 VA’s deciding official in this case, Mr. John Merkle, deter-
 mined that “the charge and its specifications . . . are sup-
 ported by substantial evidence,” and the VA removed
 Mr. Grissom from his position. Appx. 1 28.
     Mr. Grissom appealed to the Board, disputing the
 charge and arguing that the VA was retaliating against
 him for his protected whistleblowing disclosures. The Ad-
 ministrative Judge (AJ) determined that Mr. Grissom
 made fifteen protected whistleblowing disclosures over the
 relevant time frame. The AJ further concluded that, be-
 cause Mr. Merkle had notice of Mr. Grissom’s disclosures
 before the issuance of the first proposed removal letter, a
 reasonable person could conclude that Mr. Grissom’s dis-
 closures contributed to the decision to remove Mr. Grissom.
 Nevertheless, the AJ affirmed the VA’s decision, conclud-
 ing that the VA had shown by clear and convincing evi-
 dence that it would have removed Mr. Grissom regardless
 of his whistleblowing.
      In determining whether the VA would have taken the
 same personnel action in the absence of whistleblowing,
 the AJ considered the factors set forth in Carr v. Social Se-
 curity Administration, 185 F.3d 1318 (Fed. Cir.
 1999): “(1) the strength of the agency’s evidence in support
 of its action; (2) the existence and strength of any motive to
 retaliate on the part of the agency officials who were in-
 volved in the decision; and (3) any evidence that the agency
 takes similar actions against employees who are not




     1   Citations to “Appx.” refer to the Appendix attached
 to the appellee’s brief.
Case: 21-2124    Document: 64      Page: 4    Filed: 11/30/2022




 4                                             GRISSOM   v. DVA



 whistleblowers but who are otherwise similarly situated.”
 Appx. 77 (citing Carr, 185 F.3d at 1323).
      The AJ found that the first factor weighed heavily in
 the VA’s favor because the strength of the evidence that
 Mr. Grissom “failed to follow instructions is overwhelm-
 ing.” Id. The AJ noted that Mr. Grissom did not dispute
 that he failed to perform the assigned tasks and gave what
 the AJ found were “less than credible” reasons for not per-
 forming the tasks. Id. Next, the AJ found that the second
 factor favored the VA because there was little to no moti-
 vation to retaliate, because VA officials at the Tuscaloosa
 VA were “numb” to Mr. Grissom’s numerous allegations, no
 individual VA official was directly implicated in multiple of
 these allegations, and there was no indication Mr. Merkle
 was angered by or fearful of Mr. Grissom’s whistleblowing.
 Appx. 78. The AJ similarly found the third factor favored
 the VA because the VA’s action was not inconsistent with
 disciplinary actions taken against employees who failed to
 follow instructions and were not whistleblowers. Relevant
 to this factor, the AJ relied on Mr. Merkle’s undisputed tes-
 timony that he had been the deciding official in 15 to 20
 disciplinary actions, seven of which were removals, only
 one of the removals involved a whistleblower; further, of
 the six non-whistleblower removals, three removals in-
 volved charges of failure to follow instructions. Viewing
 the record as a whole, the AJ found that the VA had met
 its burden and sustained the removal charge.
     The AJ also considered Mr. Grissom’s defense that he
 was removed in retaliation for filing a civil RICO lawsuit.
 The AJ first found that a RICO lawsuit is protected activity
 under 5 U.S.C. § 2302(b)(9)(A)(ii), as opposed to protected
 under whistleblower law. The AJ then determined that un-
 der Warren v. Department of the Army, 804 F.2d 654
 (Fed. Cir. 1986), Mr. Grissom had not demonstrated that
 “there was a genuine nexus between the retaliation and the
 adverse employment action.” Appx. 81–83. The AJ found
 that the first three elements were met. However, the AJ
Case: 21-2124       Document: 64    Page: 5    Filed: 11/30/2022




 GRISSOM   v. DVA                                             5



 found that Mr. Grissom “failed to show a genuine nexus be-
 tween his removal and his civil RICO lawsuit” because the
 deciding official “credibly testified” that he never saw the
 first letter or considered it and that he “was one of many
 agency officials named, and there was no evidence that Mr.
 Merkle was personally impacted by it or fearful of it in any
 way.” Appx. 83–84. The AJ sustained the charge.
      The AJ went on to analyze the reasonableness of the
 penalty in light of certain factors set forth in Douglas
 v. Veterans Administration, 5 M.S.P.R. 280 (1981): (1) the
 nature and seriousness of the offense, (2) the employee’s
 past disciplinary record, (3) the supervisor’s confidence in
 the employee’s ability to perform his assigned duties,
 (4) the consistency of the penalty with the agency’s table of
 penalties, and (5) the consistency of the penalty with those
 imposed on other employees for the same or similar of-
 fenses. Appx. 85 (citing Douglas, 5 M.S.P.R. at 306, and
 Lewis v. Dep’t of Veterans Affs., 113 M.S.P.R. 657, ¶ 5
 (2010)).
      With respect to the first and third factors, the AJ con-
 sidered the testimony of Mr. Merkle and Mr. Grissom’s su-
 pervisor that Mr. Grissom’s actions hindered the VA’s
 ability to provide safe and efficient care to veterans. The
 AJ also noted that Mr. Merkle considered a lesser penalty
 than removal but decided against it given the nature of the
 misconduct and Mr. Grissom’s repeated failures to follow
 instructions. For the second factor, the AJ determined that
 Mr. Grissom’s “failure . . . to take any responsibility for his
 misconduct” outweighed his mostly clean service record.
 Id. For the fourth and fifth factors, the AJ determined that
 removal for failure to follow instructions was appropriate
 in light of the agency’s decisions in similar cases. The AJ
 thus affirmed the VA’s action.
    The AJ’s decision became the final decision of the
 Board, see 5 C.F.R. § 1201.113, and Mr. Grissom timely
Case: 21-2124    Document: 64     Page: 6    Filed: 11/30/2022




 6                                            GRISSOM   v. DVA



 sought review in this court, see 5 U.S.C. § 7703. We have
 jurisdiction under 28 U.S.C. § 1295(a)(9).
                        DISCUSSION
     We review the Board’s legal conclusions de novo and its
 fact findings for substantial evidence. See Smith v. Gen.
 Servs. Admin., 930 F.3d 1359, 1364 (Fed. Cir. 2019). “To
 determine whether substantial evidence supports the
 Board, we must determine whether ‘considering the record
 as a whole, the agency’s evidence is sufficient to be found
 by a reasonable factfinder to meet the [agency’s] eviden-
 tiary burden.’” Id. at 1367 (quoting Leatherbury v. Dep’t of
 the Army, 524 F.3d 1293, 1300 (Fed. Cir. 2008)). An MSPB
 decision must be affirmed unless it is found to be “arbi-
 trary, capricious, an abuse of discretion, or otherwise not
 in accordance with law; obtained without procedures re-
 quired by law, rule, or regulation having been followed; or
 unsupported by substantial evidence.” 5 U.S.C. § 7703(c).
     On appeal, Mr. Grissom argues that: (1) the Board did
 not appropriately assess the Carr factors; (2) the Board
 erred in finding that his filing of a RICO lawsuit was not a
 protected activity that would preclude his removal; (3) the
 Board erred in sustaining the VA’s charge of failure to fol-
 low instructions; (4) the Board erred in determining the VA
 acted reasonably in removing him; and (5) the AJ allowed
 perjury and witness tampering. We address each argu-
 ment in turn.
                              I
     We first address Mr. Grissom’s argument that the
 Board erred in sustaining the VA’s charge of failure to fol-
 low instructions. We review the Board’s decision to sustain
 such charges for substantial evidence. See Long v. Soc. Sec.
 Admin., 635 F.3d 526, 530 (Fed. Cir. 2011). To prove a
 charge of failure to follow an instruction, “an agency must
 establish that the employee (1) was given proper instruc-
 tions, and (2) failed to follow the instructions.” Boyd
Case: 21-2124       Document: 64   Page: 7    Filed: 11/30/2022




 GRISSOM   v. DVA                                            7



 v. Dep’t of Veterans Affs., 740 F. App’x 710, 713 (Fed. Cir.
 2018) (citing Hamilton v. U.S. Postal Serv., 71 M.S.P.R.
 547, 555–56 (1996)). “Proof of a failure to follow instruc-
 tions charge requires the agency to show that an employee
 failed to follow a proper instruction . . . .” Smith, 930 F.3d
 at 1368 (citing Hamilton, 71 M.S.P.R. at 556).
      The VA supported its October 6, 2020, charge of failure
 to follow instructions with five specifications that describe
 Mr. Grissom’s failure to provide information or complete
 work as directed by his supervisor. We address the AJ’s
 analysis of each specification in turn.
                               A
     The first specification alleges that on April 2, 2020,
 Dr. Whitaker instructed Mr. Grissom to collect infor-
 mation relating to the previous Chief of Staff—including
 which meetings to attend, what services fell under Spe-
 cialty Care, who was in charge of each specific service, what
 each service is currently able to deliver, what was the cur-
 rent level of staffing for each area, and what preparations
 were in place in the event of an influx of patients—but
 Mr. Grissom failed to follow this instruction. Appx. 14.
      Because it was undisputed that Mr. Grissom did not
 complete Dr. Whitaker’s instruction, the AJ considered the
 propriety of the instruction. The AJ relied on Dr. Whita-
 ker’s testimony that because Dr. Whitaker was newly ap-
 pointed, the requested information was important and
 urgent. Appx. 49. Dr. Whitaker and Mr. Merkle both tes-
 tified that the information should have been readily avail-
 able to any administrative officer. Id. The AJ noted that
 Mr. Grissom did not dispute that he failed to provide the
 requested information. Instead, Mr. Grissom offered that
 he was not privy to the prior Chief’s schedule; that he be-
 lieved that Dr. Whitaker should have asked his supervisor
 for the information; that an official organization chart had
 not been approved for years; that the prior Chief told him
 not to do any activities related to human resources; that
Case: 21-2124     Document: 64     Page: 8    Filed: 11/30/2022




 8                                             GRISSOM   v. DVA



 the turnaround time for the request was unreasonable; and
 that Dr. Whitaker’s supervisor would not release the infor-
 mation. Appx. 50. The AJ found Mr. Grissom’s testimony
 less than credible because it was confusing and because he
 had     previously    made     inconsistent    statements.
 Appx. 50–51.
      Although Mr. Grissom offered testimony as to why the
 instruction might not have been proper, the AJ found that
 testimony not credible. Absent exceptional circumstances,
 we do not review the AJ’s findings regarding credibility.
 Chambers v. Dep’t of Interior, 515 F.3d 1362, 1370
 (Fed. Cir. 2008) (holding the Board’s “credibility determi-
 nations are ‘virtually unreviewable’ at this level”) (quoting
 Hambsch v. Dep’t of Treasury, 796 F.2d 430, 436 (Fed. Cir.
 1986)). In this case, the AJ determined that Mr. Grissom’s
 testimony was less than credible. In view of the AJ’s cred-
 ibility determination and Mr. Grissom’s admission that he
 did not follow these instructions, we determine that sub-
 stantial evidence supports the AJ’s finding that Mr. Gris-
 som failed to follow a supervisor’s instruction for this first
 specification.
                               B
     The second specification alleges that on April 3, 2020,
 Dr. Whitaker instructed Mr. Grissom to “clear outstanding
 consults for Specialty Care by close of business (COB) on
 April 3, 2020, or words to th[at] effect. However, all the
 consults were not cleared.” Appx. 14.
     In determining that the VA has proven Mr. Grissom
 was given a proper instruction and failed to carry out that
 instruction, the AJ relied on Dr. Whitaker’s testimony
 that: he forwarded the instruction to Mr. Grissom;
 Mr. Grissom should have been able to accomplish the task
 in time; and there were over thirty outstanding consults
 remaining on the Monday after the deadline. Appx. 51–52.
 The AJ also relied on Mr. Merkle’s testimony that all of the
 administrative officers were asked to complete medical
Case: 21-2124       Document: 64   Page: 9   Filed: 11/30/2022




 GRISSOM   v. DVA                                          9



 consults and that the task was necessary to medical pro-
 viders. Appx. 52. In addition to noting testimony that the
 task was administrative, the AJ noted that Mr. Grissom
 had been in the administrative officer position for approxi-
 mately three years and, by Mr. Grissom’s description, the
 task of clearing consults was administrative. Appx. 52–53.
 The AJ considered Mr. Grissom’s explanation—that clear-
 ing outstanding consults required medical determinations
 that he was not qualified to give—but did not find Mr. Gris-
 som’s testimony as credible as the testimony of Dr. Whita-
 ker and Mr. Merkle. The AJ also considered evidence that
 there appeared to be no formal training or licensure re-
 quired to clear the consults. Id.
     Again here, we do not disturb the AJ’s findings regard-
 ing the credibility of the witness’ testimonies. Chambers,
 515 F.3d at 1370. In view of the evidence of record, we con-
 clude that substantial evidence supports the Board’s find-
 ing that Mr. Grissom failed to follow instructions for this
 second specification.
                              C
     The third specification alleges that on April 21, 2020,
 Dr. Whitaker instructed Mr. Grissom to provide a weekly
 report of accomplished tasks while teleworking by 2:00 pm
 every Friday but Mr. Grissom failed to follow this instruc-
 tion eleven times. Appx. 14.
     The AJ noted that Mr. Grissom did not dispute this
 specification at the hearing. Appx. 53. Additionally, the
 AJ considered Dr. Whitaker’s email containing the instruc-
 tions to provide a weekly report, as well as his testimony
 that although Mr. Grissom sometimes submitted reports,
 he did not provide them for the eleven dates charged in the
 specification. Appx. 53–54. The AJ noted that Mr. Gris-
 som provided an email dated April 28, 2020, requesting
 that Dr. Whitaker approve remote access, but explained
 that the existence of the email revealed that Mr. Grissom
 had access to his email account and did nothing to explain
Case: 21-2124    Document: 64     Page: 10   Filed: 11/30/2022




 10                                           GRISSOM   v. DVA



 why he was unable to provide reports in subsequent weeks.
 Id.
     In view of Dr. Whitaker’s testimony and the evidence
 of record, we conclude that substantial evidence supports
 the Board’s finding that Mr. Grissom failed to follow in-
 structions by not submitting weekly teleworking reports on
 the eleven occasions charged in the third specification.
                              D
     The fourth specification alleges that on April 29, 2020,
 Dr. Whitaker instructed Mr. Grissom to: (1) order dental
 chairs by April 30, 2020, (2) order dental x-rays by May 7,
 2020, and (3) order a nail debriding drill by May 12, 2020;
 but Mr. Grissom failed to do so. Appx. 15.
     In considering the propriety of the instruction, the AJ
 relied on Dr. Whitaker’s and Mr. Merkle’s testimony that
 administrative officers oversee and manage equipment ac-
 quisition for each clinic and Dr. Whitaker’s testimony that
 the purchase of the dental chairs had already been ap-
 proved. Appx. 54. The AJ also considered an email ex-
 change between Dr. Whitaker and Mr. Grissom in which
 Mr. Grissom stated he would order the dental chairs that
 day and then turn to procuring the “dental radiology unit.”
 Id. Mr. Grissom did not dispute that he failed to carry out
 the instructions, but argued that the acquisitions were il-
 legal; that he needed to perform further research and con-
 sultation before obtaining the equipment; that his
 necessary certification had expired and he therefore could
 not perform any related tasks; that Dr. Whitaker was mis-
 led and had unrealistic expectations; that Dr. Whitaker’s
 priorities kept shifting; and that he would have been disci-
 plined even if the task had been completed on time.
 Appx. 54–55. The AJ found Mr. Grissom’s explanations to
 be illogical or unsupported. Appx. 55.
    In view of Dr. Whitaker and Mr. Merkle’s testimony
 and the evidence of record, we conclude that substantial
Case: 21-2124       Document: 64    Page: 11   Filed: 11/30/2022




 GRISSOM   v. DVA                                           11



 evidence supports the Board’s finding that Mr. Grissom
 failed to follow instructions to procure equipment as
 charged in the fourth specification.
                                E
     The fifth specification alleges that on April 30, 2020,
 Dr. Whitaker instructed Mr. Grissom to perform the fol-
 lowing by May 8, 2020: (1) provide “an updated quote” for
 service equipment, (2) provide “an updated checklist” relat-
 ing to the service equipment, and (3) enter relevant “infor-
 mation into [the] Strategic Equipment Planning Guide,”
 but Mr. Grissom failed to follow these instructions.
 Appx. 15.
      The AJ noted that Mr. Grissom did not dispute that he
 failed to complete the assigned tasks charged in the fifth
 specification. Appx. 56–57. The AJ additionally consid-
 ered Dr. Whitaker’s email to Mr. Grissom containing the
 instruction, Dr. Whitaker’s testimony that equipment was
 necessary for patients and that administrative officers are
 responsible for procuring equipment, and a report from
 Dr. Whitaker stating that Mr. Grissom failed to perform
 the instruction. Appx. 56. The AJ explained that although
 Mr. Grissom asserted that he could not perform the tasks
 because he needed further consultation and offered emails
 in support of his assertion, some of the emails were not rel-
 evant and the others merely showed that Mr. Grissom was
 still working on acquiring certain equipment as late as July
 30, 2020, several months after the due date. Appx. 57.
      In view of the testimony and the evidence of record, we
 determine that the AJ’s determination that Mr. Grissom
 failed to follow instructions as charged in the fifth specifi-
 cation is supported by substantial evidence.
                            *   *   *
     Substantial evidence therefore supports the Board’s
 decision to sustain the VA’s charge of failure to follow in-
 structions.
Case: 21-2124     Document: 64      Page: 12   Filed: 11/30/2022




 12                                            GRISSOM   v. DVA



                               II
      We next address Mr. Grissom’s argument that the
 Board did not properly assess his whistleblower defense
 under the Carr factors. Because substantial evidence sup-
 ports the Board’s determination that the VA showed inde-
 pendent causation by clear and convincing evidence, we
 affirm.
      An employee who believes he was subjected to illegal
 retaliation must prove by a preponderance of the evidence
 that he made a protected disclosure that contributed to the
 agency’s action against him. See Smith, 930 F.3d at 1365.
 “If the employee establishes this prima facie case of re-
 prisal for whistleblowing, the burden of persuasion shifts
 to the agency to show by clear and convincing evidence that
 it would have taken ‘the same personnel action in the ab-
 sence of such disclosure.’” Whitmore v. Dep’t of Lab., 680
 F.3d 1353, 1364 (Fed. Cir. 2012) (quoting 5 U.S.C.
 § 1221(e)). The AJ determined that the prima facie case
 was made and that shifted the burden to the VA. Appx. 76;
 see Appx. 59, 75. Mr. Grissom argues that clear and con-
 vincing evidence did not support the AJ’s determination.
 Appellant’s Br. 2 19.
     In determining whether the VA has met its burden of
 showing it would have taken the same action in the ab-
 sence of the whistleblowing disclosure, we have instructed
 the Board to consider three nonexclusive factors:
      [1] the strength of the agency’s evidence in support
      of its personnel action; [2] the existence and
      strength of any motive to retaliate on the part of
      the agency officials who were involved in the deci-
      sion; and [3] any evidence that the agency takes


      2  “Appellant’s Br. __” refers to pages in Mr. Gris-
 som’s informal opening brief as numbered by operation of
 an electronic file viewing system.
Case: 21-2124       Document: 64   Page: 13   Filed: 11/30/2022




 GRISSOM   v. DVA                                          13



     similar actions against employees who are not
     whistleblowers but who are otherwise similarly sit-
     uated.
 Carr, 185 F.3d at 1323.
     Here, the first Carr factor—the strength of the agency’s
 evidence in support of its action—requires an analysis of
 the strength of the VA’s evidence purporting to show inde-
 pendent cause for Mr. Grissom’s removal. Miller v. Dep’t of
 Just., 842 F.3d 1252, 1259 (Fed. Cir. 2016). The AJ as-
 serted that his decision was based on the “record as a
 whole.” Appx. 77. Specifically, the AJ pointed to undis-
 puted evidence that Mr. Grissom resisted following in-
 structions from his supervisor and refused to recognize his
 supervisor as his superior. Id.
     Mr. Grissom asserts that the Board’s finding “is with-
 out merit” because the proceeding was “rushed” and be-
 cause the AJ failed to consider evidence he had not been
 allowed to present. Appellant’s Br. 21. 3 Mr. Grissom does
 not, however, specify what evidence was not allowed. In
 fact, the AJ approved two of Mr. Grissom’s witnesses (not
 including himself) and his “prehearing exhibits were ad-
 mitted without objection.” Appx. 43. Further, Mr. Grissom
 does not dispute that he failed to follow instructions, as-
 serting instead that “the instructions were illegal,



     3   Relatedly, Mr. Grissom “respectfully asks for oral
 argument to provide clarifications and new non-record evi-
 dence.” Reply Br. 1. As a general matter, appellate courts
 review only the record that was before the court or agency
 from which an appeal was taken; they do not consider new
 evidence presented for the first time after the record is
 closed. See Moore U.S.A., Inc. v. Standard Reg. Co., 229
 F.3d 1091, 1116 (Fed. Cir. 2000). Mr. Grissom has not
 demonstrated why this evidence was not available when
 the record closed.
Case: 21-2124    Document: 64      Page: 14     Filed: 11/30/2022




 14                                             GRISSOM   v. DVA



 inappropriate, [and] were not possible due to the withhold-
 ing [of] the official org[anizational] chart.” Appellant’s
 Br. 21. As explained above, the evidence of record supports
 the VA’s position, and Mr. Grissom does not point to any
 contrary evidence that was not allowed by the AJ. We thus
 find that substantial evidence supports the AJ’s finding
 that this Carr factor favors the VA. See Smith, 930 F.3d at
 1365.
     For the second Carr factor—the existence and strength
 of any motive to retaliate on the part of the VA officials in-
 volved in the decision—the AJ found that Mr. Merkle, the
 deciding official, had little or no motive to retaliate against
 Mr. Grissom. In reaching this conclusion, the AJ noted
 that Mr. Merkle and Dr. Whitaker were not directly impli-
 cated in reports regarding radiology staffing issues at the
 VA Medical Center; that the Tuscaloosa VA system was not
 singled out in the disclosures; that although Mr. Merkle
 was the Director of the Tuscaloosa VA, there was no indi-
 cation that Mr. Merkle was fearful or angered by Mr. Gris-
 som’s whistleblowing; and that Mr. Grissom named so
 many VA officials as conspirators that they had become
 “numb to it.” Appx. 78. The AJ also addressed the timing
 of Mr. Grissom’s protected disclosures, noting that they “all
 occurred in response to Dr. Whitaker’s emails documenting
 the appellant’s failure to comply with [] instructions.” Id.
 In other words, the AJ noted that the protected disclosures
 “appear to have been made in response to efforts to docu-
 ment the appellant’s conduct rather than vice versa, indi-
 cating that the [agency’s] documentation was not
 motivated by the disclosures.” Appx. 79.
     While the second Carr factor is directed towards exam-
 ination of the motives of “agency officials who were in-
 volved in the decision” and not the employee, the Carr
 factors are not exhaustive and we see no error in the AJ’s
 consideration of the timing of Mr. Grissom’s disclosures.
 See Carr, 185 F.3d at 1323. Even without this evidence,
 however, the record contains sufficient evidence to support
Case: 21-2124       Document: 64    Page: 15   Filed: 11/30/2022




 GRISSOM   v. DVA                                           15



 the AJ’s ultimate conclusion that the second Carr factor
 weighs in favor of the VA. For example, Mr. Merkle testi-
 fied that he had no reason to be concerned about Mr. Gris-
 som’s whistleblowing activities, he and other officials were
 represented by the U.S. Attorney’s Office, and Mr. Gris-
 som’s failure to follow instructions hindered Dr. Whitaker’s
 ability to provide safe and efficient care to veterans.
 Appx. 83. Accordingly, the AJ’s conclusion that this factor
 ultimately favors the VA is supported by substantial evi-
 dence.
     The AJ found that the third Carr factor—evidence that
 the agency takes similar actions against employees who
 are not whistleblowers but who are otherwise similarly sit-
 uated—weighed in favor of the VA. The deciding official,
 Mr. Merkle, testified that of the 15 to 20 disciplinary ac-
 tions in which he served as the deciding official, “six remov-
 als involved non-whistleblowers and that approximately
 half of those involved charges of failure to follow instruc-
 tions.” Appx. 79. The AJ found that the only evidence pro-
 vided by Mr. Grissom—testimony from a fellow employee
 who believed she was retaliated against for whistleblow-
 ing—was not relevant to his case, in which the evidence
 showed he repeatedly failed to follow instructions.
     In this case, the evidence provided by the VA supported
 the AJ’s finding that non-whistleblowing employees in
 comparable situations, i.e., those who were charged with
 failure to follow instructions, were similarly treated. Ac-
 cordingly, the AJ’s conclusion that the third factor favors
 the VA is also reasonable.
                            *   *   *
     Substantial evidence thus supports the Board’s conclu-
 sion that the VA met its clear and convincing burden of
 showing it would have removed Mr. Grissom in the absence
 of his whistleblowing disclosures, particularly “[v]iewing
 the record as a whole.” Appx. 79. Accordingly, we affirm
 the AJ’s determination that the VA demonstrated by clear
Case: 21-2124    Document: 64       Page: 16   Filed: 11/30/2022




 16                                            GRISSOM   v. DVA



 and convincing evidence that it would have removed
 Mr. Grissom notwithstanding his whistleblowing.
                              III
      We turn next to Mr. Grissom’s argument that the
 Board erred in its consideration of his RICO lawsuit de-
 fense. Specifically, Mr. Grissom argues that because he
 filed a RICO lawsuit against the Tuscaloosa VA, his re-
 moval was unlawful. Appellant’s Br. 19.
      The AJ found that filing a civil RICO lawsuit is not pro-
 tected whistleblowing under the Whistleblower Protection
 Enhancement Act but was instead protected under
 5 U.S.C. § 2302(b)(9)(A)(ii), “which prohibits retaliation for
 the exercise of any appeal, complaint or grievance right
 ‘other than with regard to remedying a violation of para-
 graph (8).’” Appx. 80 (quoting § 2302(b)(9)(A)(ii)). The AJ
 then considered whether Mr. Grissom demonstrated by a
 preponderance of the evidence that: “(a) he engaged in pro-
 tected activity; (b) the accused official knew of the pro-
 tected activity; (c) the adverse employment action under
 review could, under the circumstances, have been retalia-
 tion; and (d) there was a genuine nexus between the retal-
 iation and the adverse employment action.” Appx. 81
 (citing Warren, 804 F.2d at 656). The AJ found that the
 first three elements were met because Mr. Grissom filed a
 civil RICO lawsuit; Dr. Whitaker and Mr. Merkle were
 aware they were defendants to the lawsuit; and Mr. Gris-
 som’s removal could have been retaliation for filing the
 lawsuit. Appx. 81–83. Indeed, in the first removal letter,
 Dr. Whitaker cited to “statements made by [Mr. Grissom]
 concerning a pro se civil lawsuit filed by him against mul-
 tiple agency officials alleging violations of the [RICO] Act.”
 Appx. 47.
     However, the AJ found for the VA on the fourth factor,
 which requires a nexus between the retaliation and the ad-
 verse employment action. Specifically, the AJ found that
 Mr. Grissom “failed to show a genuine nexus between his
Case: 21-2124       Document: 64   Page: 17   Filed: 11/30/2022




 GRISSOM   v. DVA                                          17



 removal and his civil RICO lawsuit.” Appx. 83–84. In sup-
 port of this finding, the AJ cited (1) Mr. Merkle’s testimony
 that he neither saw the first removal letter nor considered
 it; (2) evidence that Mr. Merkle “was one of many agency
 officials named”; and (3) the lack of evidence “that Mr.
 Merkle was personally impacted by [the RICO lawsuit] or
 fearful of it in any way.” Appx. 84. The AJ also considered
 the “severity of [Mr. Grissom]’s misconduct against the in-
 tensity of a motive to retaliate against him.” Appx. 83.
     We review the Board’s factual findings for substantial
 evidence. Smith, 930 F.3d at 1364. Here, the AJ found
 that Mr. Grissom had not proved, by a preponderance of
 the evidence, that “there was a genuine nexus between the
 retaliation and the removal.” Warren, 804 F.2d at 656;
 Appx. 83. That finding is supported by substantial evi-
 dence, including Mr. Merkle’s testimony and the “severity
 of [Mr. Grissom]’s misconduct.” Appx. 83–84. We thus af-
 firm the Board’s finding on this issue.
                              IV
     We next consider the Board’s decision that the VA
 acted reasonably in removing Mr. Grissom. In determining
 the reasonableness of the penalty imposed by the VA, we
 have held that the VA and the Board must consider
 whether the penalty represents a responsible balance of
 the relevant Douglas factors. Douglas, 5 M.S.P.R. at 305–
 06; Smith, 930 F.3d at 1369; Connor, 8 F.4th at 1326.
 Mr. Grissom argues that the VA erred by failing to consider
 the Douglas factors when selecting the penalty of removal.
 Reply Br. 4 (citing SAppx. 4 1). We agree.
     Mr. Merkle, the deciding officer, testified that he did
 not believe he considered the Douglas factors when review-
 ing Mr. Grissom’s charges, despite being “familiar with the


     4   Citations to “SAppx.” refer to the audio files at-
 tached to the appellant’s reply brief.
Case: 21-2124    Document: 64     Page: 18    Filed: 11/30/2022




 18                                            GRISSOM   v. DVA



 Douglas analysis,” SAppx. 1 at 0:04. Although the AJ
 noted that our court had not yet held “that the agency (or
 the Board) must consider and apply Douglas factors to ac-
 tions under section 714,” Appx. 84, our later decision in
 Connor confirmed the VA’s and the Board’s enduring obli-
 gations to do so. 8 F.4th at 1326 (explaining that the en-
 actment of “§ 714 did not alter preexisting law, which
 required the VA and the Board to apply the Douglas factors
 to the selection and review of penalties in VA disciplinary
 actions.”). In other words, “the VA and Board must con-
 tinue to apply the relevant Douglas factors in considering
 the reasonableness of the penalty.” Id.; see Bryant v. Dep’t
 of Veterans Affs., 26 F.4th 1344, 1347 (Fed. Cir. 2022).
     That the AJ considered the Douglas factors does not
 cure the VA’s failure to do so. The AJ explained that alt-
 hough “not required,” he found analysis of “the Douglas fac-
 tors[] helpful here” and reviewed the reasonableness of the
 VA’s penalty selection with respect to each of those factors.
 Appx. 85. We conclude, however, that consistent with our
 decision in Connor, the VA has an independent obligation
 to consider the Douglas factors. Because the VA failed to
 apply the Douglas factors in the first instance and the AJ
 misunderstood the VA’s legal obligation to consider the
 Douglas factors, the Board’s analysis was legally errone-
 ous. We therefore vacate the penalty portion of the Board’s
 decision pertaining to the Douglas factors and remand to
 the Board to remand to the VA for a redetermination of the
 penalty. Connor, 8 F.4th at 1326–27 (remanding to the
 Board to remand to the VA); see Bryant, 26 F.4th at 1348
 (vacating Board decision’s penalty portion under Connor).
Case: 21-2124       Document: 64   Page: 19   Filed: 11/30/2022




 GRISSOM   v. DVA                                         19



                          CONCLUSION
     We have considered Mr. Grissom’s remaining argu-
 ments and find them unpersuasive. 5 For the foregoing rea-
 sons, we vacate the Board’s decision as to Mr. Grissom’s
 underlying removal, affirm the Board’s decision as to
 Mr. Grissom’s affirmative defense, and remand for further
 proceedings consistent with this opinion.
   AFFIRMED-IN-PART, VACATED-IN-PART, AND
                 REMANDED
                             COSTS
 No costs.




     5  We deny Mr. Grissom’s Motion for Sanctions, filed
 on October 19, 2022.